Fletcher, Justice.
Thomas Dwayne Williams was convicted of the felony murder of Dennis James Webb and was sentenced to life imprisonment.1 Wil*75iiams appeals and we affirm.
Decided April 19, 1993.
James W. Bradley, for appellant.
Robert E. Keller, District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, C. A. Benjamin Woolf, Assistant Attorney General, for appellee.
1. Considering the evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found Williams guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Williams was first brought to trial on the charges involved in the present case during October of 1991. That proceeding ended in a mistrial. Prior to the second trial, Williams filed a plea in bar of double jeopardy contending that he was entitled to an acquittal because the state’s conduct in the first trial had been intended to goad the defense into moving for a mistrial. However, it is clear from the transcript of the first trial that the conduct of the state which led to the mistrial was not intended to cause such result. As a result, the trial court properly denied Williams’ motion for an acquittal. Accord Beck v. State, 261 Ga. 826 (412 SE2d 530) (1992), and Oregon v. Kennedy, 456 U. S. 667 (102 SC 2083, 72 LE2d 416) (1982).
3. There is no merit to Williams’ contention that the inclusion of the felony murder count in the indictment and in the trial was error. Likewise, there is no merit to Williams’ contention that the jury instruction on felony murder was misleading and confusing.

Judgment affirmed.


All the Justices concur.


 The crime occurred on April 20, 1991. Appellant was indicted on September 4, 1991 and was tried beginning on December 9, 1991. The jury returned its verdict on December 11, *751991 and appellant was sentenced on that same day. Appellant’s notice of appeal was filed on December 12, 1991. The case was docketed in this court on December 30, 1992 and was submitted for decision without oral argument on February 19, 1993.